DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Trevor Day on Thursday, February 24, 2022.
The application has been amended as follows: 
In claim 17, line 13, “configured” should be deleted.  
In claim 17, line 14, “directly” should be inserted between “to” and “inhibit”.
Response to Amendment
The Amendment filed December 21, 2021 has been entered.  Claims 1, 4, 7-13, 17-22, 26-27, and 30 remain pending in the application.  Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejections. 
Response to Arguments
Applicant’s arguments, filed December 21, 2021, with respect to:
Independent claim 1 and dependent claims 2, 9-13; see page 7
Independent claim 17 and dependent claims 18-22, and 26-27; see page 7
have been fully considered and are persuasive.  The rejection of claims 1-2, 9-13, 17-22, and 26-27 have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments to the claims the best available art is US20140130624, taught by Chiang; US 2787154, taught by Wesberry; US 4643005, taught by Logas; US 6560925, taught 
Additionally, the prior art does not teach or suggest rod holders for an exit device comprising a deadlatching catch acting directly on the rod holder to prevent externally applied forces to the exit device from moving the rods in order to release the door.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675